          Case 2:19-cv-01670-MJH Document 13 Filed 08/27/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

 DCK NORTH AMERICA, LLC,                          )
                                                  )
                                                  )                  2:19-CV-01670-MJH
                 Petitioner,                      )
                                                  )
        vs.                                       )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )

                 Respondent,

                                           OPINION

        Petitioner, DCK North America, LLC, (DCK NA) brings the within action to quash an

Internal Revenue Service summons issued to a third-party. (ECF No. 1). The United States of

America has filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(5). (ECF

Nos. 5 and 7). The matter is now ripe for consideration.

        Upon consideration of DCK NA’s Petition to Quash (ECF No. 1), the Government’s

Motion to Dismiss and Brief in Support (ECF Nos. 5 and 7), DCK NA’s Brief in Opposition

(ECF No. 12), and for the following reasons, the Government’s Motion to Dismiss pursuant to

Fed. R. Civ. P. 12(b)(1) will be granted, and the Government’s Motion to Dismiss pursuant to

Fed. R. Civ. P. 12(b)(5) will be rendered moot.

   I.         Background

        On December 4, 2019, the IRS issued a summons to Louis Plung & Co., LLP, (LP&C)

directing it to provide documents related to 1120 Forms for DCK Worldwide Holdings, Inc. for

tax years 2015, 2016 and 2017. (ECF No. 1 at ¶¶ 5-6). LP&C is a certified public accounting

firm that performs annual audits and prepares tax returns for DCK Worldwide Holdings, Inc. and
            Case 2:19-cv-01670-MJH Document 13 Filed 08/27/20 Page 2 of 5




its direct and indirect subsidiaries, including DCK NA. Id. at ¶ 8. In response, DCK NA filed the

instant Petition to Quash the summons.

         In a declaration by Revenue Officer David W. Ross, he asserts that he was assigned to

collect the unpaid federal tax liabilities of DCK NA. (ECF No. 5-2 at ¶ 2). Officer Ross avers

that DCK NA, is a subsidiary of DCK Worldwide Holdings, Inc. (DCK Worldwide), and DCK

NA and DCK Worldwide file consolidated returns. Id. at ¶ 3. Officer Ross issued a collection

summons to LP&C to collect DCK NA’s federal tax liabilities for December 31, 2015, March

31, 2016, June 30, 2016, and December 31, 2017. Id. at ¶ 4. Specifically, the Summons stated

it was “relating to tax liability or the collection of the tax liability” of DCK NA and that the

summons was “not subject to the notice requirements of IRC 7609, being an exception under

(c)(2)(D). (ECF No. 1-2 at p. 1).

          The Government filed a Motion to Dismiss on the basis that this Court has no subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) because sovereign immunity precludes

DCK NA from pursuing its Petition, and on the basis that the Petition should be dismissed

pursuant to Fed. R. Civ. P. 12(b)(5) because the DCK NA did not properly serve the United

States.

   II.       Discussion

          a. Subject Matter Jurisdiction

          The Government contends that this Court lacks subject matter jurisdiction over DCK

NA’s Petition to Quash because sovereign immunity is not waived where an IRS summons was

“issued in aid of collection” of DCK NA’s tax liabilities. DCK NA argues that Internal Revenue

Code section 7609(b)(2)(A) provides that any person who is entitled to notice of a summons has

the right to begin a proceeding to quash said summons, and that the Government’s Summons was
          Case 2:19-cv-01670-MJH Document 13 Filed 08/27/20 Page 3 of 5




not solely “in aid of collection,” but as part of a fishing expedition to explore potential alter-ego

liability for DCK NA’s affiliates.

       In a declaration by Revenue Officer David W. Ross, he asserts that he was assigned to

collect the unpaid federal tax liabilities of DCK NA. (ECF No. 5-2 at ¶ 2). Officer Ross avers

that DCK NA, is a subsidiary of DCK Worldwide and that DCK NA and DCK Worldwide file

consolidated returns. Id. at ¶ 3. Officer Ross issued a collection summons to LP&C to collect

DCK NA’s federal tax liabilities December 31, 2015, March 31, 2016, June 30, 2016, and

December 31, 2017. Id. at ¶ 4. Specifically, the Summons stated it was “relating to tax

liability or the collection of the tax liability” of DCK NA and that the summons was “not subject

to the notice requirements of IRC 7609, being an exception under (c)(2)(D). (ECF No. 1-2 at p.

1).

       Generally, a person identified as the target of an IRS summons served on a third party is

entitled to notice of the summons. Haber v. United States, 823 F.3d 746, 750 (2d Cir. 2016). In

such cases, I.R.C. § 7609(a)(1) sets forth the general rule that notice of the summons be given to

“any person (other than the person summoned) who is identified in the summons.” However,

Section 7609(c)(2)(D), provides an exception to this rule when the summons is a collection

summons. See Haber, 823 F.3d at 751 (“Notice is not required where a summons is "issued in

aid of the collection of . . . (i) an assessment made or judgment rendered against the person with

respect to whose liability the summons is issued . . . This exception reflects a concern that a

delinquent taxpayer might withdraw funds before the summons can be enforced.”)

       Under the Internal Revenue Code, the United States waives its sovereign immunity to

allow a person “entitled to notice” to bring suit against it to quash a summons. 26 U.S.C. §

7609(a), (b)(2)(A). However, the right to notice and to bring a proceeding to quash, “shall not
           Case 2:19-cv-01670-MJH Document 13 Filed 08/27/20 Page 4 of 5




apply to any summons ... issued in aid of the collection of ... an assessment made ... against the

person with respect to whose liability the summons is issued.” 26 U.S.C. § 7609(c)(2).

Therefore, if a summons is “issued in aid of the collection” of a taxpayer's liability, the United

States has not waived its sovereign immunity. Haber, 823 F.3d at 751. To determine whether the

Government has waived sovereign immunity, the Court must engage in a preliminary review of

the IRS's contention that it issued the challenged summons in aid of collection. Id. The plaintiff

(or petitioner here) generally has the burden of establishing that the court has subject matter

jurisdiction. Lightfoot v. United States, 564 F.3d 625, 627 (3d Cir. 2009). “Sovereign immunity

not only protects the United States from liability, it deprives a court of subject matter jurisdiction

over claims against the United States.” Richards v. United States, 176 F.3d 652, 654 (3d Cir.

1999).

         Here, the contents of the IRS summons as well as the declaration of Officer Ross support

that the IRS issued the summons in “aid of collection.” DCK NA’s contention that the

summons was part of a fishing expedition to explore potential alter-ego liability for DCK NA’s

affiliates is unsupported. The Government has averred, and DCK NA has not disputed, that

DCK NA and DCK Worldwide file consolidated tax returns. Therefore, the Court finds no basis

that the Government is undergoing a fishing expedition into DCK Worldwide’s financial

documents because DCK Worldwide and DCK NA have an intertwined federal tax situation.

Thus, the collection of DCK NA’s federal tax liability would necessitate an inquiry into DCK

Worldwide’s records. Because DCK NA has not met its burden that the Government’s

summons was not issued “in aid of collection,” the Court finds that the Government has not

waived its sovereign immunity. Therefore, because the Government can maintain its sovereign
           Case 2:19-cv-01670-MJH Document 13 Filed 08/27/20 Page 5 of 5




immunity, this Court cannot maintain subject matter jurisdiction over DCK NA’s Petition to

Quash.

         Accordingly, the Government’s Motion to Dismiss under Fed. R. Civ. P. 12(b)(1) for lack

for subject matter jurisdiction will be granted.

         b. Improper Service

         Because the Court finds that it has no jurisdiction in this matter, the Government’s

 Motion to Dismiss under Fed. R. Civ. P. 12(b)(5) will be rendered moot.

III.     Conclusion

         After consideration foregoing, the Government’s Motion to Dismiss pursuant to Fed. R.

Civ. P. 12(b)(1) for lack of subject matter jurisdiction will be granted, and Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(5) will be rendered moot. DCK NA’s Petition to Quash will

be dismissed. A separate order will follow.



Dated: August          , 2020                  BY THE COURT:


                                               MARILYN J. HORAN
                                               United States District Judge
